Citation Nr: 1745293	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, panic disorder without agoraphobia and alcohol dependence.

2.  Entitlement to service connection for sleep apnea as secondary to the Veteran's service connected PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which increased the rating for PTSD from 30 to 50 percent disabling, effective March 3, 2010.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned.

The Veteran was granted a total disability rating for individual unemployability (TDIU) during the pendency of the appeal, thereby rendering that issue moot.

The issue of entitlement to service connection for sleep apnea, as secondary to the Veteran's service connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since March 3, 2010, the date of the claim for the increased rating, the Veteran's PTSD has been manifested by symptomology more nearly approximating total occupational and social impairment, with deficiencies such as grossly inappropriate behavior and persistent danger of hurting self or others.  



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 100 percent disability for PTSD, from March 3, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.21.4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In light of the fully favorable decision as to the issue of an increased rating for PTSD with major depressive disorder, panic disorder without agoraphobia and alcohol dependence, no further discussion of compliance with VA's duty to notify and assist as to that issue are necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran was granted service connection for PTSD in August 2007 which was assigned a 30 percent disability rating effective March 1, 2006.  In March 2010, the Veteran filed a claim for an increased rating.  During the pendency of the claim, the AOJ increased the rating to 50 percent in May 2010 from March 3, 2010, the date of the claim for an increased rating.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Notably, during the pendency of the appeal, the DSM was updated and the fifth edition is referred to as the "DSM-V."

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score. According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  In this regard, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes that the DSM-V eliminated GAF scores.  Nevertheless, the Board will consider all evidence of record that is favorable to the Veteran, including the assigned GAF scores.

Facts and Analysis

Following a review of the evidence of record, in particular VA treatment records, the Veteran's written statements and sworn testimony, and VA examination reports, the Board resolves all doubt in favor of the Veteran and concludes that the Veteran is entitled to a 100 percent disability rating for his PTSD for the entire period on appeal.

In reaching this decision, the Board emphasizes the Veteran's testimony from the Veteran's video conference hearing in September 2016 in which he expressed daily suicidal ideations which manifested in the form of  two particular incidents; one in which he tried to kill himself and another in which he attempted to kill both himself and his wife.

The Veteran filed a claim for an increased rating in March 2010, stating that his PTSD was ruining his life and was responsible for his wife taking their children and divorcing him.  The Veteran contends he has social issues, experiences difficulty in being around the public and is overwhelmed by his PTSD symptoms.  He states he experiences continuous anxiety, panic attacks, depression, and insomnia.  Additionally, the Veteran says he experiences nightmares and night sweats almost every night and that his children are affected by his PTSD.

In March 2011, the Veteran received VA treatment.  The Veteran reported a severely depressed mood and suicidal thoughts.  At that time the Veteran was taking the drug Zoloft, and the examiner asked the Veteran to discontinue its use.  When the examiner inquired with the Veteran about his use of another prescribed medication, the Veteran refused its use because he was fearful the medicine would make him sleep too deeply to be able to defend himself at night.  The reported GAF score assigned to the Veteran at this time was 59.

The Veteran was provided a VA examination in September 2011.  In this examination, the examiner noted the Veteran had poor eye contact during the examination.  The examiner also noted the Veteran showed impaired impulse control.  "The impaired impulse control affects motivation and/or mood by some unprovoked irritability and periods of violence that affects motivation by being afraid to work or be around people and co-workers."  See Page 4 September 2011 VA Examination.  The GAF score assigned to the Veteran during this examination was 50 and his symptoms were noted to cause occupational and social impairment with reduced reliability and productivity. 

In April 2013, the Veteran was provided a VA examination.  This examiner noted the Veteran was extremely irritable and anxious whenever in public.  Some of the symptoms noted during the examination were recurrent and stressful recollections of the event, including images thoughts or perceptions, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, exaggerated startle response, irritability or outbursts of anger, and hypervigilance.  The examiner marked an area noting the Veteran's PTSD symptoms "cause clinically significant distress or impairment in social, occupational or other important areas of functioning."  See Page 5 April 2013 VA Examination.  However, the examiner's opinion of the Veteran's occupational and social impairment was described as "occupation and social impairment with reduced reliability and productivity."  The GAF score assigned to the Veteran during this examination was 45.

The Veteran testified before a member of the Board in a September 2016 hearing.  At that hearing, the Veteran testified that he had suicidal thoughts daily.  See Page 10 September Board Hearing Testimony.  He stated that on one occasion he tried to shoot himself "but it didn't hit me."  Id at 17.  The Veteran recounted an incident in which he was in a vehicle with his wife and the two of them engaged in an argument.  As his wife was driving, the Veteran recalled yanking the steering in an effort to flip the car and injure them both.  Id at 13.  The Veteran said this incident lead to the police arriving at his home.  The Veteran admitted that he had not been forthcoming in previous examinations about his trouble with the law and his suicidal/homicidal ideations.  He held back from revealing this information because he did not want to be "labeled as crazy."  Id at 11.  The Veteran described waking every three hours to check all the locks and windows in his home during the night, having night terrors as well as difficulty sleeping.  Id at 6, 9 and 14.  The Veteran explained an incident in which he attended an event at his church with his mother.  "I flipped out in church.  I started cussing and then I locked myself in the truck."  Id at 24.  The Veteran admitted that if he felt someone was not moving fast enough he would push them and that at work he engaged in fights with his boss and co-workers when he disagreed with them.  Id.  When asked if he suffered from hallucinations or persistent delusions, the Veteran said that his ex-wife, co-workers, parents, and brothers pointed this out to him "quite a few times."  Id at 17.  Finally, the Veteran stated "I shake all the time" and "I've tried all different medicines.  I think the best way to do it is just to get my life over with.  To get it gone."  Id at 19-20.  The Board finds the Veteran's testimony to be competent and credible.  The Board also finds such symptoms to be indicative of total social impairment.

GAF scores assigned during the period on appeal also indicate serious symptoms.

Some of the information provided by the Veteran in the September 2016 Board hearing was not made available to the previous VA examiners by the Veteran's own admissin.  The Veteran is qualified to assert his suicidal/homicidal ideations, as well as describe periods of violence towards others.  

Based on the foregoing, the Board resolves doubt and finds that the evaluation that most nearly approximates the Veteran's disability is 100 percent.  As recently reiterated by the U.S. Court of Appeals for Veterans Claims (Court) in Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (May 19, 2017), "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Here, the Board finds that the severity, frequency, and duration of the Veteran's PTSD symptoms result in total occupational impairment combined with severe social impairment sufficient to support a 100 percent disability rating.

Further, the Board finds that the appropriate effective date for the increased rating is March 3, 2010, the date VA received the Veteran's claim for an increased rating.  In this regard, the evidence demonstrates that the Veteran's symptoms are manifested by total occupational and social impairment for the entire period on appeal.  The Board also finds there is no indication that the Veteran's PTSD disability warranted a 100 percent disability rating during the one-year period prior to March 3, 2010. See 38 C.F.R. § 3.400 (o).

The Board acknowledges that the Veteran did not exhibit all of the criteria listed for the 100 percent disability rating, but places a high probative value on the written and sworn statements of the Veteran, that all indicate total occupational and social impairment.


ORDER

A rating of 100 percent, for PTSD, is granted from March 3, 2010, the date of the claim for increased rating.  


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (c) (2016).

A review of the claims file includes an October 2012 private sleep study showing a diagnosis of mild obstructive sleep apnea.  A May 2013 VA examination reports the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service connected PTSD.  The examiner largely attributed the Veteran's sleep apnea to an increase in weight.  In August 2013, the Veteran submitted an article from Chest Journal, an article from Sleep Medicine Reviews and an article titled "Sleep and Operational Stress".  Each article discusses the relationship between sleep apnea and PTSD.  An opinion letter from Dr. J.W., dated July 11, 2013, includes the opinion that the Veteran's sleep apnea is just as likely as not related to or aggravated by his service connected PTSD.  Dr. J.W references one of the articles submitted by the Veteran in the rationale of the opinion.

The Veteran contends that his sleep apnea began upon his return from Iraq.  He also says he was physically fit upon his return from active duty and had no significant increase in weight as stated by the VA examiner in May 2013.  The Veteran says the issues with his sleep apnea persisted for four years before he sought treatment.  He says his wife noticed his snoring upon his return from active duty.  

In light of the Veteran's contentions that his sleep apnea began before any weight gain and the articles submitted regarding a correlation between PTSD and sleep apnea, an additional medical examination is needed.  In the May 2013 opinion, the examiner did not address whether the Veteran's sleep apnea is aggravated by his PTSD, thus rendering the examination inadequate.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a remand is necessary to obtain an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to: 

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea is caused by the Veteran's service-connected PTSD.

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea is aggravated by the Veteran's service connected PTSD.  If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the sleep disorder before the onset of such aggravation, and the degree to which the aggravation is worsened by the PTSD.

c.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea had its onset during his active service.

2.  The examiner should consider the articles linking sleep apnea to PTSD that are associated with the file.

The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  Please address causation and aggravation separately.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.

3.  The examiner should consider the Veteran's contention that his sleep apnea began upon his return from active duty, prior to any weight gain.

4.  Thereafter, the issue  of service connection for sleep apnea, secondary to PTSD should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provide with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


